367 S.E.2d 915 (1988)
322 N.C. 116
Hussein Sayyed MUSSALLAM (Mustafa)
v.
Eeva Hannelle MUSSALLAM.
No. 702PA86.
Supreme Court of North Carolina.
April 6, 1988.
Douglas, Ravenel, Hardy, Crihfield & Lung, Greensboro, for Guilford County Bd. of Educ.
Hatfield & Hatfield, Greensboro, for surety-appellees.
Smith, Patterson, Follin, Curtis, James & Harkavy, Greensboro, for defendant-appellee.
Manlin M. Chee, Greensboro, for defendant-appellee.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 1988."